EXHIBIT 10a(10)




















































KEY EXECUTIVE SEVERANCE PLAN OF
PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED
























Amended effective July 19, 2016





--------------------------------------------------------------------------------












ARTICLE I
PURPOSE OF THE PLAN
1.1    Purpose The Key Executive Severance Plan of Public Service Enterprise
Group Incorporated (“Plan”) is maintained by the Company to provide severance
benefits to certain key executive-level employees of the Company and its
affiliates whose employment is terminated under the circumstances described
herein. The Plan was amended and restated effective December 17, 2012.
The Plan was amended effective January 1, 2014 to provide that (i) for Eligible
Employees who become Schedule B Participants after December 31, 2013, their
Change in Control benefit under Section 5.2(b) of the Plan shall be equal to two
times Annual Base Salary and Target Bonus, and (ii) for Eligible Employees who
become Schedule A Participants after December 31, 2013, their Change in Control
benefit under Section 5.2(b) of the Plan shall be equal to 1.5 times Annual Base
Salary and Target Bonus. The Plan was further amended to provide that the for
purposes of determining the nonqualified plan change in control benefit under
Section 5.5(a) of the Plan, with respect to Eligible Employees who become
Schedule A or Schedule B Participants after December 31, 2013, their employment
shall be assumed to have continued for 1.5 or two additional years (for Schedule
A Participants and Schedule B Participants, respectively). Finally, the Plan was
amended to update the Schedule A Participant list.
The Plan was amended effective June 16, 2014 to (i) add a new class of eligible
Participants, Schedule C Participants, (ii) to provide that there will be no
additions to Schedule B Participants, (iii) to provide that other than a current
Schedule B Participant, an Eligible Employee newly hired or promoted into a
position reflected on Schedule B as of June 16, 2014, shall become a Schedule A
Participant, and (iv) to update the Schedule A Participant list, the Schedule B
Participant list and the Schedule C Participant list.
The Plan was amended effective July 14, 2014 to update the Schedule A
Participant list and the Schedule C Participant list.
The Plan was amended effective February 17, 2015 to update the Schedule A
Participant list, the Schedule B Participant list and the Schedule C Participant
list.
The Plan was amended effective November 18, 2015 to update the Schedule A
Participant list, the Schedule B Participant list and the Schedule C Participant
list, and to include the language to comply with the Securities and Exchange
Commission’s whistleblower protections.
The Plan was amended effective December 15, 2015 to update the Schedule A
Participant list and the Schedule C Participant list.
The Plan is being amended effective July 19, 2016 to update the Schedule A
Participant list and the Schedule C Participant list. The Plan is also being
amended to comply with the Defense of Trade Secrets Act regarding the
confidentiality provision. Finally, the Plan is being


1

--------------------------------------------------------------------------------





amended to clarify that if an Eligible Employee is newly hired or promoted into
a position reflected on Schedule B as of June 6, 2014, such Eligible Employee
shall become a Schedule A Participant.
The Plan is intended to comply in operation and form with Section 409A to the
Internal Revenue Code of 1986, as amended (“Code”). The timing and form of
payment of benefits provided under the Plan will be deemed to be automatically
modified, and a Participant’s rights under the Plan will be limited so as to
conform to any requirements under Section 409A of the Code.
ARTICLE II
DEFINITIONS
2.1    “Accrued Obligation” shall have the meaning set forth in Section 4.1 or
5.1 of the Plan.
2.2    “Affiliate” means any corporation, trade or business if it or the Company
are members of a controlled group of corporations, are under common control or
are members of an affiliated service group, within the meanings of Sections
414(b), 414(c) and 414(m), respectively, of the Code. The term “Affiliate” shall
also include any other entity required to be aggregated with the Company
pursuant to regulations under Section 414(o) of the Code.
2.3    “Annual Base Salary” means the annual rate of base salary payable to a
Participant for services performed for an Employer, as in effect immediately
prior to the Participant’s Date of Termination.
2.4    “Board” means the board of directors of the Company.
2.5    “Cause” means:
(a)    For purposes of Article IV:
(i)
Misconduct, gross negligence, theft, or fraud against the Company;

(ii)
For “Performance Reasons,” as defined in Section 2.21 of the Plan;

(iii)
Violation of the Standards of Integrity or other Company policy;

(iv)
Insubordination;

(v)
One or more significant acts of dishonesty;

(vi)
Any act that is likely to have the effect of injuring the reputation, business,
or business relationship of, the Company, its Board of Directors, Officers, or
employees, or its affiliates or subsidiaries;

(vii)
Violation of any fiduciary duty;

(viii)
Breach of any duty of loyalty;

(ix)
Any breach of the restrictive covenants contained in Exhibit I below;



2

--------------------------------------------------------------------------------





(x)
One or more acts of moral turpitude that constitute a violation of applicable
law (included but not limited to a felony); or

(xi)
Conviction of a felony or plea of nolo contendere to a felony charge.

(b)    For purposes of Article V:
(i)
The willful and continued failure to substantially perform his employment
duties;

(ii)
The willful engaging in gross misconduct that is materially and demonstrably
injurious to the Employer;

(iii)
The willful violation of the Company’s Standards of Integrity or other
applicable corporate code of conduct, or

(iv)
The conviction of a felony or a plea of nolo contetendere to a felony charge.

No act or failure to act on the part of the Participant shall be considered
“willful” unless it is done, or omitted to be done, by the Participant in bad
faith or without reasonable belief that the Participant’s action or omission was
in the best interests of the Employer. Any act or failure to act that is based
upon authority given pursuant to a resolution duly adopted by the Board, or the
advice of counsel for the Employer, shall be conclusively presumed to be done,
or omitted to be done, by the Participant in good faith and in the best
interests of the Employer.
Notwithstanding the forgoing, for purposes of the Plan, the termination of a
Participant’s employment with an Employer shall not be deemed to be for Cause
unless such termination is effected in accordance with the following procedures.
The Employer shall give the Participant written notice (“Notice of Termination
for Cause”) of its intention to terminate the Participant’s employment for
Cause, setting forth in reasonable detail the specific conduct of the
Participant that it considers to constitute Cause. Such notice shall be given no
later than 60 days after the act or failure (or the last in a series of acts or
failures) that the Employer alleges to constitute Cause. The Participant shall
have 30 days after receiving the Notice of Termination for Cause in which to
cure such act or failure, to the extent such cure is possible. In the case of a
termination under clause (a), (b) or (c) above, if the Participant fails to cure
such act or failure to the reasonable satisfaction of the Employer, the Employer
shall give the Participant a second written notice stating that in the good
faith opinion of the Employer, the Participant is guilty of the conduct
described in the Notice of Termination for Cause and that such conduct
constitutes Cause under the Plan.
2.6    “Change in Control” means the occurrence of any of the following events:
(a)
Any “person” (within the meaning of Section 13(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) is or becomes the beneficial owner
within the meaning of Rule 13d-3 under the Exchange Act (a “Beneficial Owner”),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company or its Affiliates) representing 25% or more of the combined
voting power of the Company’s then outstanding securities, excluding any person
who



3

--------------------------------------------------------------------------------





becomes such a Beneficial Owner in connection with a transaction described in
clause (i) of paragraph (c) below; or
(b)
The following individuals cease for any reason to constitute a majority of the
number of directors of the Company then serving: individuals who, on the
Effective Date, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds of the directors then still in
office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(c)
There is consummated a merger or consolidation of the Company or any direct or
indirect wholly-owned subsidiary of the Company with any other corporation,
other than (i) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or of its
Affiliates, at least 75% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the Company (or similar transaction) in which
no person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities; or

(d)
The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 75% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.


4

--------------------------------------------------------------------------------





2.7    “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
2.8    “Committee” means the Organization and Compensation Committee of the
Board or any successor of such Committee.
2.9    “Company” means Public Service Enterprise Group Incorporated and any
successors thereto.
2.10    “Confidential Information” means all trade secrets, proprietary and
confidential business information belonging to, used by, or in the possession of
the Company or any of its Affiliates, including but not limited to information,
knowledge or data related to business strategies, plans and financial
information, mergers, acquisitions or consolidations, purchase or sale of
property, leasing, pricing, sales programs or tactics, actual or past sellers,
purchasers, lessees, lessors or customers, those with whom the Company or its
Affiliates has begun negotiations for new business, costs, employee
compensation, marketing and development plans, inventions and technology,
whether such confidential information, knowledge or data is oral, written or
electronically recorded or stored, except information in the public domain,
information known by the Participant prior to employment with an Employer, and
information received by the Participant from sources other than the Company or
its Affiliates, without obligation of confidentiality.
2.11    “Date of Termination” means the date of a Participant’s death,
Disability Effective Date, or the date on which the termination of the
Participant’s employment by an Employer for Cause or without Cause or by the
Participant for Good Reason or without Good Reason, including Retirement, is
effective, as the case may be, provided that the termination constitutes a
Separation from Service.
2.12    “Disability” means that the Participant (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (b) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident or health plan covering employees of an
Employer.
2.13    “Disability Effective Date” means the 30th day after the Participant’s
receipt of written notice of the Employer’s intention to terminate the
Participant’s employment on account of Disability, provided that, within the 30
days after the Participant’s receipt of such notice, the Participant shall not
have returned to full-time performance of his employment duties.
2.14    “Eligible Employee” means an individual who is designated as such in
accordance with Section 3.1.
2.15    “Effective Date” of the amendment and restatement is July 19, 2016.
2.16    “Employer” means the Company and each Affiliate, and any successors
thereto.
    


5

--------------------------------------------------------------------------------





2.17    “Good Reason” means:
(a)
Any material reduction in the Participant’s Annual Base Salary, Target Bonus or
Target Long-Term Incentive, other than reductions pursuant to a broad-based
compensation reduction program or policy affecting the Participant and all
similarly situated employees of the Employer;

(b)
Any material adverse change in the Participant’s title, authority, duties, or
responsibilities or the assignment to the Participant of any duties or
responsibilities inconsistent in any respect with those customarily associated
with the position of the Participant immediately prior to the Change in Control;

(c)
The failure of any successor to the Company to assume this Plan in accordance
with Section 11.5(b);

(d)
Where the only comparable position offered to the Participant within the
Employer following a Change in Control would otherwise meet the requirements of
subsections (a) and (b) of this Section 2.17 of the Plan, but would require the
Participant to increase his or her one-way commuting distance from his or her
principal residence by more than 50 miles; or

(e)
Any other material breach of the terms of the Plan by the Company that either is
not taken in good faith or, even if taken in good faith, is not remedied by the
Company promptly after receipt of notice thereof from the Participant.

Notwithstanding the forgoing, for purposes of the Plan, the termination of a
Participant’s employment with an Employer shall not be deemed to be for Good
Reason unless such termination is effected in accordance with the following
procedures. The Participant shall give his Employer a written notice (“Notice of
Termination for Good Reason”) of the termination, setting forth in reasonable
detail the specific acts or omissions of the Employer that constitute Good
Reason and the specific provision(s) of the Plan on which the Participant
relies. Unless the Committee determines otherwise, a Notice of Termination for
Good Reason by the Participant must be made within 60 days after the Participant
first has actual knowledge of the act or omission (or the last in a series of
acts or omissions) that the Participant alleges to constitute Good Reason, and
the Employer shall have 30 days from the receipt of such Notice of Termination
for Good Reason to cure the conduct cited therein. A termination of employment
by the Participant for Good Reason shall be effective on the final day of such
30-day cure period unless prior to such time the Employer has cured the specific
conduct asserted by the Participant to constitute Good Reason to the reasonable
satisfaction of the Participant.


For purposes of the Plan, a Participant’s determination that an act or failure
to act constitutes Good Reason shall be presumed to be valid unless such
determination is decided to be unreasonable by the Committee or its delegate
pursuant to Article IX.
2.18    “Nonqualified Plan” the Retirement Income Reinstatement Plan for
Non‑Represented Employees of Public Service Enterprise Group Incorporated.


6

--------------------------------------------------------------------------------





2.19    “Other Benefits” shall have the meaning set forth in Articles IV and V,
as applicable.
2.20    “Participant” means an Eligible Employee who has satisfied the
conditions for participation in the Plan, as set out in Section 3.2, and is
listed on either Schedule A, Schedule B or Schedule C hereto, as the same may be
amended from time to time.
2.21    “Performance Reasons” means the Participant’s failure meet the
expectations established for his function in the Company as: (a) communicated to
him by his manager during any performance review, or (b) may be communicated to
him otherwise by his manager from time to time either orally or in writing.
2.22    “Plan” means this Key Executive Severance Plan of Public Service
Enterprise Group Incorporated, as set forth herein and as may be amended,
modified or supplemented from time to time.
2.23    “Prior Equity Awards” shall mean outstanding stock options, stock
appreciation rights, restricted stock, restricted stock units, performance
shares and performance shares units.
2.24    “Retirement” means a Separation from Service after the Participant has
satisfied the eligibility requirements for early or normal retirement under the
terms of the Retirement Plan in which the Participant participates.
Notwithstanding the foregoing, for the purposes of determining benefit
entitlements under Article V of the Plan, Retirement shall not include forced
retirements or any termination by an Employer without Cause or voluntary
termination by the Participant for Good Reason that occurs on a date on which
the Participant is Retirement eligible.
2.25    “Retirement Plan” the retirement plan in which the Participant
participates either the Pension Plan of Public Service Enterprise Group
Incorporated or the Cash Balance Pension Plan of Public Service Enterprise Group
Incorporated.
2.26    “Schedule A Participant” shall mean a Participant listed on Schedule A
hereto.
2.27    “Schedule B Participant” shall mean a Participant listed on Schedule B
hereto.
2.28    “Schedule C Participant” shall mean a Participant listed on Schedule C
hereto.
2.29    “Separation from Service” shall be deemed to have occurred if a
Participant and the Company or any Affiliate reasonably anticipates, based on
the facts and circumstances, that either:
(a)
The Participant will not provide any additional services for the Company or an
Affiliate after a certain date; or

(b)
The level of bona fide services performed by the Participant after a certain
date will permanently decrease to no more than 50 percent of the average level
of bona fide services performed by the Participant over the immediately
preceding 36 months.



7

--------------------------------------------------------------------------------







(c)
If a Participant is absent from employment due to military leave, sick leave or
any other bona fide leave of absence authorized by the Company or an Affiliate
and there is a reasonable expectation that the Participant will return to
perform services for the Company or an Affiliate, a Separation from Service will
not occur until the later of: (i) the first date immediately following the date
that is six months after the date that the Participant was first absent from
employment; or (ii) the date the Participant no longer retains a right to
reemployment, to the extent the Participant retains a right to reemployment with
the Company or any Affiliates under applicable law or by contract. If a
Participant fails to return to work upon the expiration of any military leave,
sick leave or other bona fide leave of absence where such leave is for less than
six months, the Separation from Service shall occur as of the date of the
expiration of such leave, unless a greater period is provided for under
applicable law.

2.30    “Specified Employee” shall mean any individual who is a key employee (as
defined in Section 416(i) of the Code without regard to Section 416(i)(5)) of
the Code) of the Company at any time during the 12-month period ending on each
December 31 (the “identification date”). If an individual is a key employee as
of an identification date, the individual shall be treated as a Specified
Employee for the 12-month period beginning on the April 1 following the
identification date. Notwithstanding the foregoing, an individual shall not be
treated as a Specified Employee unless any stock of the Company or an Affiliate
is publicly traded on an established securities market or otherwise.
2.31    “Target Bonus” means the Participant’s target annual bonus, if any,
under the applicable annual incentive compensation plan of the Company for the
fiscal year in which the Date of Termination occurs.
2.32    “Target Long-Term Incentive” means the Participant’s target long-term
incentive award, if any, under the applicable long-term incentive compensation
plan of the Company.
ARTICLE III
ELIGIBILITY AND PARTICIPATION
3.1    Eligible Employees. Eligibility to participate in the Plan shall be
limited to certain key executives of an Employer who (a) are not parties to
individual employment or change in control agreements that provide for severance
benefits, and (b) are designated, by duly adopted resolution of the Committee,
as Eligible Employees.
3.2    Participation. As a condition to becoming a Participant and being
entitled to the benefits and protections provided under the Plan, each Eligible
Employee must execute and deliver to the Company, within 30 days after the later
of the Effective Date and the date such individual is designated by the
Committee as an Eligible Employee, a written agreement in the form attached
hereto as Exhibit I (or in such other form as may be satisfactory to the
Company) to be bound by the restrictive covenants set forth in Article VII.
Schedules A, B and C hereto list the Eligible Employees who have satisfied the
conditions for Plan participation and the date as of which each such Eligible
Employee became a Participant. The Committee shall cause Schedules A, B and C to
be updated from time to time to reflect the Participants who are currently


8

--------------------------------------------------------------------------------





participating in the Plan. An employee who becomes an Eligible Employee on or
after January 1, 2014 shall become a Schedule C Participant. However, if an
Eligible Employee is newly hired or promoted into a position reflected on
Schedule B as of June 6, 2014, the Eligible Employee shall become a Schedule A
Participant.
3.3    Release of Claims. Notwithstanding anything in the Plan to the contrary,
payment of any benefits under the Plan is expressly contingent upon the
Participant’s execution and delivery to the Company, within 30 days after the
Participant’s Date of Termination, of a written agreement provided by the
Company, wherein the Participant releases and discharges the Company and each of
its Affiliates of any and all claims against the Company and its Affiliates
related in any way to the Participant’s employment with an Employer and the
termination of such employment.
3.4    Committee Discretion. The Committee shall have the sole discretion to
determine eligibility for benefits under the Plan.
ARTICLE IV
SEVERANCE BENEFITS IN GENERAL
4.1    Termination by Employer Other than for Cause or by the Participant for
Good Reason. Subject to Section 3.3 and Article VI of the Plan, if a
Participant’s employment is involuntarily terminated by an Employer for reasons
other than Cause or a Participant terminates employment for Good Reason, the
Participant shall be entitled to the benefits described in Sections 4.2 through
4.9 of the Plan. For purposes of clarity, subject to Section 3.3 and Article VI
of the Plan, Participant shall be entitled to the benefits described in Sections
4.2 through 4.9 of the Plan if a Participant’s employment is involuntarily
terminated by an Employer due to a reduction in force or a reorganization of the
Employer (as determined by the Committee), or a Participant experiences a
cessation of employment in connection with a reduction in force or Employer
reorganization (as determined by the Committee) where the only position offered
to the Participant within the Company and Affiliates would require the
Participant to accept a reduction in his or her annual rate of base salary of
more than 20% below the annual rate of base salary of the Participant’s position
immediately prior to such action. For the avoidance of any doubt, a Participant
shall not be entitled to benefits under the Plan if (i) his employment
terminates as a result of death, Disability, the Participant voluntarily
terminates employment, except for Good Reason, or (ii) the Participant’s
cessation of employment is in connection with the sale of the Participant’s
Employer, line or unit of business of the Employer within which the
Participant’s position is located, business function of the Employer within
which the Participant’s position is located, or the assets related to the
Employer, line or unit or business, or business function within which the
Participant’s position is located, and the Participant accepts employment with
the purchaser within 90 days of the closing of the transaction in a position
that has an annual rate of base salary that is at least 80 percent of the
Participant’s annual rate of base salary immediately prior to the closing of the
sale).


4.2    Cash payment. The Company shall pay to the Participant a lump sum, in
cash, the sum of (a) and (b):


9

--------------------------------------------------------------------------------





(a)
The Participant’s base salary and accrued vacation pay through the Date of
Termination to the extent not theretofore paid (hereinafter referred to as the
“Accrued Obligations”); and

(b)
An amount equal to the product of 1.0 times (0.5 times if the Participant were
employed less than one year) the sum of the Participant’s Annual Base Salary and
Target Bonus.

4.3    Long-Term Incentive Awards. The treatment of Prior Equity Awards shall be
governed by the terms of the Long-Term Incentive Plan and the related award
agreements.
4.4    Annual Incentive Awards. The Participant shall receive a prorated annual
incentive award pursuant to the performance incentive program, if applicable,
for the calendar year in which the Participant’s Termination of Employment
occurs. The award shall be calculated based solely on 100 percent of the target
incentive award and prorated based on the number of calendar days of employment
in the calendar year in which the Participant’s termination occurs through the
Participant’s Date of Termination. For purposes of this Section 4.4, calendar
year shall mean 365 days.
Annual incentive awards with respect to the calendar year in which a
Participant’s Date of Termination occurs will be paid at the same time as awards
for such calendar year are paid to active employees of the Employer.
4.5    Outplacement Services. Outplacement services approved by the Committee,
which may include individual or group counseling and administrative assistance
or workshops, shall be available beginning on the Participant’s Date of
Termination or such earlier date designated by the Participant’s business unit
leadership. Outplacement services shall continue to be available for the period
up to 12 months.
4.6    Educational Assistance. Educational assistance shall be provided in
accordance with the Employer’s tuition program.
4.7    Health Care Benefits.
(a)
Retiree Health Care Coverage. A Participant who has not otherwise satisfied the
eligibility criteria for participation prior to his Date of Termination, shall
be entitled to elect retiree coverage under the Employer’s applicable retiree
group health care plans as though he or she otherwise satisfied such plans’
eligibility requirements if:

(i)
The Participant has attained age 50 and completed ten or more Years of Service
as of his Date of Termination but the sum of the Participant’s age and Years of
Service is less than 80; or

(ii)
The Participant has attained age 49 and completed 20 or more Years of Service as
of his Date of Termination but the sum of the Participant’s age and Years of
Service is less than 80.



10

--------------------------------------------------------------------------------





Such coverage shall commence no earlier than the Participant’s Termination Date.
The Participant shall be charged the full cost of retiree coverage under these
plans.
(b)
COBRA Continuation Coverage. Each Participant who is not eligible for, or does
not elect, the retiree health care coverage described in this Section 4.7 of the
Plan shall be entitled, pursuant to any continuation coverage rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended ("COBRA"), to
continue individual and dependent coverage under the Company's group health care
plans following the Participant’s Date of Termination. If continuation coverage
is elected, the Employer shall pay the same portion of the cost of medical
coverage that it paid immediately prior to the Participant’s Date of Termination
for active employees during the one-year period following the Participant’s Date
of Termination, and the Participant shall pay the balance. The Participant shall
be charged the full expense of medical coverage (102 percent of the cost of
coverage) during the remainder of the COBRA coverage period, if any, and the
full expense of dental and (if applicable) vision and hearing coverage (102
percent of the cost of coverage) during the entire COBRA coverage period.

4.8    Life Insurance. A Participant who is not eligible for coverage under the
Employer’s retiree life insurance plan shall be entitled, for the one-year
period following the Participant’s Date of Termination to life insurance
coverage at the Employer’s expense in an amount equal to the group term life
insurance coverage in effect for such Participant under the Employer’s group
term life insurance plan for active employees as of his Date of Termination.
4.9    Other Benefits. A Participant shall not be entitled to any severance,
separation or early retirement incentive pay or benefits other than as provided
hereunder or under any qualified or nonqualified retirement plan or deferred
compensation arrangement maintained by the Employer. Except as provided in the
foregoing sentence, a Participant’s rights under any other employee benefit
plans maintained by the Company or an Affiliate shall be determined in
accordance with the provisions of such plans, including the Company’s right to
amend or terminate such plans at any time. (The amounts and benefits payable to
the Participant pursuant to Sections 4.3 through 4.9 of the Plan shall be
hereinafter referred to as the “Other Benefits”).


4.10    Termination where a Participant experiences a cessation of employment in
connection with a reduction in force or Employer reorganization where the only
position offered to the Participant within the Company and Affiliates would
require the Participant to increase his or her one-way commuting distance by
more than 50 miles. Subject to Section 3.3 and Article V, if a Participant
experiences a cessation of employment in connection with a reduction in force or
an Employer reorganization (as determined by the Committee) where the only
position offered to the Participant within the Company and Affiliates would
require the Participant to increase his or her one-way commuting distance by
more than 50 miles:
(a)
Severance Pay. The Participant shall receive a lump sum cash payment in
accordance with Section 6.1 of the Plan, based upon the amount of the
Participant’s base salary, the number of Years of Service completed as of the
Participant’s Termination Date, as follows:



11

--------------------------------------------------------------------------------





(i)
Less than Thirteen Years of Service: If, as of the Participant’s Date of
Termination, he has completed fewer than thirteen Years of Service, the amount
of severance pay shall equal 26 weeks of base salary.

(ii)
Thirteen or More Years of Service: If, as of the Participant’s Date of
Termination, he has completed thirteen or more Years of Service, the amount of
severance pay shall equal two weeks of base salary for each Year of Service, up
to a maximum of 52 weeks of base salary.

(b)
Annual Incentive Awards. A Participant shall receive a prorated annual incentive
award pursuant to the performance incentive program, if applicable, for the
calendar year in which the Participant’s Termination of Employment occurs. The
award shall be calculated based solely on 100 percent of the target incentive
award and prorated based on the number of days of employment in the calendar
year in which the participant’s Termination of Employment occurs through the
employee’s Termination Date. Annual incentive awards with respect to the
calendar year in which a Participant’s Termination Date occurs will be paid at
the same time as awards for such calendar year are paid to active employees of
the Employer.

(c)
Outplacement Services. Outplacement services approved by the Committee, which
may include individual or group counseling and administrative assistance or
workshops, shall be available beginning on the participant’s Termination Date or
such earlier date designated by the participant’s business unit leadership.
Outplacement services shall continue to be available for the period up to 12
months.

(d)
Educational Assistance. Education assistance shall be provided in accordance
with the Employer’s tuition program.

(e)
Health Care Benefits.

(i)
Retiree Health Care Coverage. An Eligible Employee who has not otherwise
satisfied the eligibility criteria for participation prior to his Date of
Termination, shall be entitled to elect retiree coverage under the Employer’s
applicable retiree group health care plans as though he or she otherwise
satisfied such plans’ eligibility requirements if:

(A)
The Participant has attained age 50 and completed ten or more Years of Service
as of his Date of Termination but the sum of the Participant’s age and Years of
Service is less than 80; or



(B)
The Participant has attained age 49 and completed 20 or more Years of Service as
of his Date of Termination but the sum of the Participant’s age and Years of
Service is less than 80.



Such coverage shall commence no earlier than the Participant’s Date of Date. The
Participant shall be charged the full cost of retiree coverage under these
plans.


12

--------------------------------------------------------------------------------





(ii)
COBRA Continuation Coverage. Each Participant who is not eligible for, or does
not elect, the retiree health care coverage described in this subsection (i)
shall be entitled, pursuant to any continuation coverage rights under COBRA to
continue individual and dependent coverage under the Company's group health care
plans following the Participant’s Termination Date. If continuation coverage is
elected, the Employer shall pay the same portion of the cost of medical coverage
that it paid immediately prior to the Participant’s Date of Termination for
active employees during the period that the Participant would have received
severance pay if severance pay had been paid in bi-weekly installments, and the
Participant shall pay the balance. The Participant shall be charged the full
expense of medical coverage (102 percent of the cost of coverage) during the
remainder of the COBRA coverage period, if any, and the full expense of dental
and (if applicable) vision and hearing coverage (102 percent of the cost of
coverage) during the entire COBRA coverage period.

(f)
Life Insurance. A Participant who is not eligible for coverage under the
Employer’s retiree life insurance plan shall be entitled during the period that
the Participant would have received severance pay if severance pay had been paid
in bi-weekly installments, to life insurance coverage at the Employer’s expense
in an amount equal to the group term life insurance coverage in effect for such
Participant under the Employer’s group term life insurance plan for active
employees as of his Date of Termination Date.

(g)
Other Benefits. A Participant shall not be entitled to any severance, separation
or early retirement incentive pay or benefits other than as provided under the
Plan or under any qualified or nonqualified retirement plan or deferred
compensation arrangement maintained by the Employer. Except as provided in the
foregoing sentence, a Participant’s rights under any other employee benefit
plans maintained by the Company or an Affiliate shall be determined in
accordance with the provisions of such plans, including the Company’s right to
amend or terminate such plans at any time.

ARTICLE V
SEVERANCE BENEFITS AFTER A CHANGE IN CONTROL
5.1    Termination By Employer Other Than For Cause or By Participant For Good
Reason (other than Good Reason as described in Subsection 2.17(d)) Within Two
Years After a Change in Control. Subject to Section 3.3 and Article VI of the
Plan, if, within two years following the occurrence of a Change in Control,
either (a) an Employer shall terminate a Participant’s employment other than for
Cause or Disability, or (b) a Participant shall voluntarily terminate his
employment for Good Reason pursuant to Subsections 2.17 (a), (b), (c) or (e),
the Participant shall be entitled to benefits in Sections 5.2 through 5.8 of the
Plan. For the avoidance of any doubt, a Participant shall not be entitled to
benefits under the Plan if his


13

--------------------------------------------------------------------------------





employment terminates as a result of death, Disability or the Participant
voluntarily terminates employment, except for Good Reason, except as otherwise
provided under the Plan.
5.2     Cash Payment. The Company shall pay to the Participant, in a lump sum in
cash, the aggregate of the amounts in (a) and (b) below:
(a)     the sum of:
(i)
The Participant’s base salary and accrued through the Date of Termination; and

(ii)
The product of (x) the Participant’s Target Bonus and (y) a fraction, the
numerator of which is the number of days in the current calendar year through
the Date of Termination, and the denominator of which is 365;

in each case to the extent not theretofore paid (the sum of the amounts
described in clauses (i) and (ii) shall be hereinafter referred to as the
“Accrued Obligations”); and
    
(b)
Either (i), (ii) or (iii):

(i)
In the case of a Schedule A Participant, the amount equal to the product of two
times the sum of the Schedule A Participant’s Annual Base Salary and Target
Bonus;

(ii)
In the case of a Schedule B Participant, the amount equal to the product of
three times the sum of the Schedule B Participant’s Annual Base Salary and
Target Bonus; or

(iii)
In the case of a Schedule C Participant, the amount equal to the product of one
and half times the sum of the Schedule C Participant’s Annual Base Salary and
Target Bonus.

5.3     Long Term Incentive Awards. The treatment of Prior Equity Awards shall
be governed by the terms of the Long-Term Incentive Plan and the related award
agreements.
5.4    Health Care and Other Welfare Benefits. The Company shall pay the cost of
the continued coverage of the Participant and/or the Participant’s family under
the Company’s medical and dental employee benefit plans for 18 months after the
Date of Termination provided that the Participant makes an election to continue
such coverage in the Company’s medical and dental employee benefit plans under
COBRA, subject to the requirements and limitations thereof. Unless otherwise
limited by applicable law, thereafter, the Company shall pay the cost of the
continued coverage of the Participant and/or the Participant’s family under the
Company’s medical and dental employee benefit plans for an additional period of
six months, in the case of a Schedule A Participant, or 18 months, in the case
of a Schedule B Participant (for a Schedule C Participant, no additional period
beyond the initial 18 months); provided however, that if the Participant becomes
re-employed with another employer and is eligible to receive medical or dental
benefits under another employer provided plan, the medical and dental benefits
provided


14

--------------------------------------------------------------------------------





by the Company under this Plan shall be secondary to those provided under such
other plan during the applicable period of eligibility.
Unless otherwise limited by applicable law, for two years after the Date of
Termination in the case of a Schedule A Participant, three years after the Date
of Termination in the case of a Schedule B Participant, or in the case of a
Schedule C Participant, eighteen months after the Date of Termination (or for
any Participant such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy), the Company shall continue
benefits (other than medical and dental benefits) to the Participant and/or the
Participant’s family at least equal to those which would have been provided to
them in accordance with the welfare plans, programs, practices and policies
maintained by the Company if the Participant’s employment had not been
terminated or, if more favorable to the Participant, as in effect generally at
any time thereafter with respect to other peer executives of the Employer and
their families.
Unless otherwise limited by applicable law, the Participant’s eligibility (but
not the time of commencement of such benefits) for retiree benefits pursuant to
the welfare plans, programs, practices and policies maintained by the Company
shall be determined as if the Participant had (A) remained employed until two
years (in the case of a Schedule A Participant), three years (in the case of a
Schedule B Participant), or eighteen months (in the case of a Schedule C
Participant) after the Date of Termination and (B) retired on the last day of
such period.


5.5     Nonqualified Pension Benefit. The Participant shall be paid, in a lump
sum payment in cash, an amount equal to the excess of:


(a)
The actuarial equivalent of the benefit under the Company’s applicable
Retirement Plan (utilizing the rate used to determine lump sums and, to the
extent applicable, other actuarial assumptions no less favorable to the
Participant than those in effect under the Retirement Plan immediately prior to
the Effective Date), any benefit under the Nonqualified Plan and, to the extent
applicable, any other defined benefit retirement arrangement between the
Participant and the Company (“Other Pension Benefits”) which the Participant
would receive if the Participant’s employment continued for two, three or one
and half additional years (for Schedule A Participants, Schedule B and Schedule
C Participants, respectively) beyond the Date of Termination and, assuming that
the Participant’s compensation for such deemed additional period was the
Participant’s Annual Base Salary as in effect immediately prior to the Date of
Termination and assuming a bonus in each year during such deemed additional
period equal to the Target Bonus, over

(b)
The actuarial equivalent of the Participant’s actual benefit (paid or payable),
if any, under the Retirement Plan, the Nonqualified Plan and Other Pension
Benefits as of the Date of Termination (utilizing the rate used to determine
lump sums and, to the extent applicable, other actuarial assumptions no less
favorable to the Participant than those in effect under the Retirement Plan
immediately prior to the effective date of the Change in Control).





15

--------------------------------------------------------------------------------





5.6    Deferred Compensation. Any compensation previously deferred (other than
pursuant to a tax-qualified plan) by or on behalf of the Participant (together
with any accrued interest or earnings thereon), whether or not then vested,
shall become vested on the Date of Termination and shall be paid in accordance
with the terms of the applicable deferred compensation plan, policy or practice
under which it was deferred to the extent permitted by Section 409A of the Code.
5.7    Outplacement Services. The Company shall, at its sole expense as
incurred, provide the Participant with outplacement services suitable to the
Participant’s position for a period not to exceed one year following the Date of
Termination with a nationally recognized outplacement firm.
5.8    Other Benefits. To the extent not theretofore paid or provided, the
Company shall pay or provide to the Participant any other amounts or benefits
required to be paid or provided or which the Participant is entitled to receive
under any plan, program, policy, practice, contract or agreement of the Company
(or other Employer), including earned but unpaid stock and similar compensation,
but excluding medical or dental benefits if the Participant is eligible for such
benefits to be provided by a subsequent employer, and benefits payable under any
severance plan or policy (such other amounts and benefits that are payable to
the Participant shall be hereinafter referred to as the “Other Benefits”).
5.9    Termination By Participant For Good Reason as described in Subsection
2.17(d) Within Two Years After a Change in Control.
Subject to Section 3.3 and Article V of the Plan, if, within two years following
the occurrence of a Change in Control, a Participant shall voluntarily terminate
his or her employment for Good Reason as described in Subsection 2.17(d):
(a)
Severance Pay. The Participant shall receive a lump sum payment in accordance
with Section 6.1 of the Plan based upon the amount of the Participant’s base
salary, the number of Years of Service completed as of the Participant’s
Termination Date, as indicated below:

(i)
Less than Thirteen Years of Service: If, as of the Participant’s Termination
Date he or she has completed fewer than thirteen Years of Service, the amount of
severance pay shall equal 26 weeks of base salary.

(ii)
Thirteen or More Years of Service: If, as of the Participant’s Termination Date,
he or she has completed thirteen or more Years of Service, the amount of
severance pay shall equal two weeks of base salary for each Year of Service, up
to a maximum of 52 weeks of base salary.

(b)
Annual Incentive Awards. A Participant shall receive a prorated annual incentive
award pursuant to the performance incentive program, if applicable, for the
calendar year in which the Participant’s Termination of Employment occurs. The
award shall be calculated based solely on 100 percent of the target incentive
award and prorated based on the number of days of employment in the calendar
year in which the participant’s Termination of Employment occurs through the



16

--------------------------------------------------------------------------------





employee’s Termination Date. Annual incentive awards with respect to the
calendar year in which a Participant’s Termination Date occurs will be paid at
the same time as awards for such calendar year are paid to active employees of
the Employer.
(c)
Outplacement Services. Outplacement services approved by the Committee, which
may include individual or group counseling and administrative assistance or
workshops, shall be available beginning on the Participant’s Date of Termination
or such earlier date designated by the participant’s business unit leadership.
Outplacement services shall continue to be available for the period up to 12
months.

(d)
Educational Assistance. Education assistance shall be provided in accordance
with the Employer’s tuition program.

(e)
Health Care Benefits.

(i)
Retiree Health Care Coverage. An Eligible Employee who has not otherwise
satisfied the eligibility criteria for participation prior to his Date of
Termination Date, shall be entitled to elect retiree coverage under the
Employer’s applicable retiree group health care plans as though he or she
otherwise satisfied such plans’ eligibility requirements if:

(A)
The Participant has attained age 50 and completed ten or more Years of Service
as of his or her Termination Date but the sum of the Participant’s age and Years
of Service is less than 80; or

(B)
The Participant has attained age 49 and completed 20 or more Years of Service as
of his or her Termination Date but the sum of the Participant’s age and Years of
Service is less than 80.

Such coverage shall commence no earlier than the Participant’s Termination Date.
The Participant shall be charged the full cost of retiree coverage under these
plans.


(ii)
COBRA Continuation Coverage. Each Participant who is not eligible for, or does
not elect, the retiree health care coverage described in this subsection (e)
shall be entitled, pursuant to any continuation coverage rights under COBRA to
continue individual and dependent coverage under the Company's group health care
plans following the Participant’s Termination Date. If continuation coverage is
elected, the Employer shall pay the same portion of the cost of medical coverage
that it paid immediately prior to the Participant’s Date of Termination for
active employees during the period that the Participant would have received
severance pay if severance pay had been paid in bi-weekly installments, and the
Participant shall pay the balance. The Participant shall be charged the full
expense of medical coverage (102 percent of the cost of coverage)



17

--------------------------------------------------------------------------------





during the remainder of the COBRA coverage period, if any, and the full expense
of dental and (if applicable) vision and hearing coverage (102 percent of the
cost of coverage) during the entire COBRA coverage period.
(f)
Life Insurance. A Participant who is not eligible for coverage under the
Employer’s retiree life insurance plan shall be entitled, during the period that
the Participant would have received severance pay if severance pay had been paid
in bi-weekly installments, to life insurance coverage at the Employer’s expense
in an amount equal to the group term life insurance coverage in effect for such
Participant under the Employer’s group term life insurance plan for active
employees as of his Date of Termination.

(g)
Other Benefits. A Participant shall not be entitled to any severance, separation
or early retirement incentive pay or benefits other than as provided under the
Plan or under any qualified or nonqualified retirement plan or deferred
compensation arrangement maintained by the Employer. Except as provided in the
foregoing sentence, a Participant’s rights under any other employee benefit
plans maintained by the Company or an Affiliate shall be determined in
accordance with the provisions of such plans, including the Company’s right to
amend or terminate such plans at any time.

5.10     Termination By Employer For Cause or By Participant Other Than For Good
Reason. If, at any time after a Change in Control, either (a) an Employer shall
terminate a Participant’s employment for Cause or (b) the Participant shall
voluntarily terminate his employment other than for Good Reason, the Employer
shall have no further payment obligations to the Participant other than for the
Participant’s base salary through the Date of Termination and any accrued but
unpaid vacation pay. In such case, all such amounts shall be paid to the
Participant in a lump sum in accordance with Section 6.1 of the Plan.
5.11    Death. If a Participant’s employment terminates by reason of the
Participant’s death after a Change in Control, all Accrued Obligations as of the
time of death shall be paid to the Participant’s estate or beneficiary, as
applicable, in a lump sum in cash in accordance with Section 6.1 of the Plan.
The Participant’s estate or beneficiary shall be entitled to any Other Benefits
in accordance with their terms. The treatment of Prior Equity Awards shall be
governed by the terms of the Long-Term Incentive Plan and the related award
agreements.
5.12    Disability. If a Participant’s employment is terminated by reason of
Disability after a Change in Control, all Accrued Obligations shall be paid to
the Participant in a lump sum in cash in accordance with Section 6.1 of the
Plan. The treatment of Prior Equity Awards shall be governed by the terms of the
Long-Term Incentive Plan and the related award agreements.
5.13    Retirement. If a Participant’s employment terminates as a result of
Retirement after a Change in Control, the Participant shall be paid the Accrued
Obligations in a lump sum in cash in accordance with Section 6.1 of the Plan and
the Participant shall be entitled to any Other Benefits in accordance with their
terms. The treatment of Prior Equity Awards shall be governed by the terms of
the Long-Term Incentive Plan and the related award agreements.


18

--------------------------------------------------------------------------------





ARTICLE VI
TIMING OF, LIMITATIONS ON AND ADJUSTMENTS TO PLAN PAYMENTS
6.1    Time of Payments. Payments under the Plan shall be made to the
Participant as follows:
(a)
With respect to benefits under Sections 4.2, 4.10(a), 5.2, 5.5, 5.9(a), 5.12 and
5.13 of the Plan, payment to a Participant who is not a Specified Employee shall
be made within the 60-day period following the Participant’s Date of
Termination. With respect to benefits under Section 5.11 of the Plan, payment
shall be made within the 60-day period following the Participant’s date of the
Participant’s death. However, if the period to consider and revoke the written
agreement required to receive the benefits described in Articles IV and V of the
Plan (i.e., the waiver and release) spans two taxable years, in all events the
payments will be made in second taxable year within 30 days following the later
of the end of the first taxable year or the date the executed release is
received by the Company.

(b)
With respect to benefits under Sections 4.4, 4.10(b) and 5.9(b) of the Plan,
payments shall be made to the Participants at the same time the payments are
made to active employees.

(c)
Notwithstanding anything to the contrary in the Plan, to the extent necessary to
comply with Section 409A of the Code, payments to a Participant who is a
Specified Employee shall be made within the 60-day period following the
six-month anniversary of the Participant’s Date of Termination (other than by
reason of death).

(d)
All payments under the Plan that are reimbursements of covered expenses incurred
by the Participant shall be made within the taxable year in which the expense is
incurred.

6.2    Payment Offsets. Notwithstanding anything in the Plan to the contrary, in
the event a Participant is entitled to receive severance payments both under
this Plan and under the terms of either (a) an individual change of control or
employment agreement, (b) another severance pay plan or policy of an Employer or
(c) any existing or future law or regulation, the benefits payable under this
Plan shall be reduced by the amount of any severance benefits such Participant
is entitled to receive under such individual agreement, plan, policy, law or
regulation.
6.3    Cap on Excess Parachute Payments; Gross-Up Payments. Notwithstanding
anything in the Plan to the contrary, if (a) a Participant is a “disqualified
individual” (as defined in Section 280G(c) of the Code) and (b) the severance
benefits provided under Articles IV or V, as applicable, together with any other
payments the Participant has the right to receive from an Employer, would
constitute a “parachute payment” (as defined in Section 280G(b) of the Code)
(“Parachute Payments”), the following provisions shall apply:
(a)
The severance benefits under Articles IV or V shall not exceed an amount which,
together with any other Parachute Payments the Participant has a right to
receive



19

--------------------------------------------------------------------------------





from the Employer, would be 2.99 times the Participant’s “base amount” (as
defined in Section 280G of the Code) so that no portion of the amounts received
by the Participant shall be subject to the excise tax imposed under Section 4999
of the Code.
(b)
The determination of whether any limitation on the severance benefits payable
under Articles IV or V is necessary shall be made by the Company’s independent
auditor or such other certified public accounting firm as may be jointly
designated by the Participant and the Company (the “Accounting Firm”), which
shall provide detailed supporting calculations to the Participant and the
Company. The determinations of the Accounting Firm shall be conclusive and
binding on the Company and the Participant. All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

(c)
If through error or otherwise, a Participant shall receive payments under the
Plan, together with other Parachute Payments the Participant has the right to
receive from an Employer, in excess of 2.99 times his base amount, the
Participant shall immediately repay the excess to the Employer upon notification
from the Employer that an overpayment has been made. If the Participant fails to
repay the excess to the Employer within 10 business days of the date of the
Employer’s notification, the Participant will become liable to the Employer for
an amount equal to two (2) times the excess amount.

6.4    Compliance with Section 409A of the Code. Notwithstanding anything in the
Plan to the contrary, all Plan benefit obligations and payments are subject to
Section 409A of the Code. To the extent required, the Company may modify the
severance benefits payable hereunder to comply with Section 409A of the Code;
provided, however, that the present value of the aggregate Plan benefits payable
to a Participant after such modification shall not be less than the present
value of the Plan benefits payable to the Participant prior to the modification.
6.5    Tax Withholding. Notwithstanding any other provision of this Plan, the
Company may withhold from any amounts payable under this Plan such Federal,
state, local, employment or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
ARTICLE VII
RESTRICTIVE COVENANTS
7.1    Confidentiality. As a condition to participation in the Plan, each
Participant agrees to hold in a fiduciary capacity for the benefit of the
Company and its Affiliates all Confidential Information which shall have been
obtained by the Participant during the Participant’s employment by the Employer;
except, however, that this Section 7.1 shall not apply to Confidential
Information that is or becomes public knowledge, unless such Confidential
Information became or becomes public knowledge due to acts of the Participant or
representatives of the Participant in violation of this Section 7.1. Upon
termination of the Participant’s employment, he shall return to the Company all
Confidential Information in his possession. After termination of the
Participant’s employment with the Employer, the


20

--------------------------------------------------------------------------------





Participant shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such Confidential Information to anyone other than the Company and those
designated by it, except (a) otherwise publicly available information, (b) as
may be necessary to enforce his rights under the Plan or as necessary to defend
himself against a claim asserted directly or indirectly by the Company or its
Affiliates or (c) as may be compelled by service of a valid subpoena or other
legal process (if the Participant is served with a valid subpoena or other legal
process, he must so notify the Company within three business days). Furthermore,
nothing contained in this Plan prevents a Participant from disclosing without
notice to the Company any perceived violation of law to any federal, state, or
local governmental agency or entity including, but not limited to, the
Securities and Exchange Commission, or making other disclosures that are
protected under the whistleblower provisions of any law. Finally, nothing in
this Plan prevents a Participant - nor should a Participant be held civilly or
criminally liable under any law - if the Participant discloses a trade secret:
(a) in confidence to a Federal, State or local government official, either
directly or indirectly, or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law; (b) in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal; (c)
to the Participant’s attorney in connection with a lawsuit alleging retaliation
by an employer for reporting a suspected violation of law; or (d) in connection
with a lawsuit described in the immediately preceding subparagraph (c), provided
the Participant: (i) files any document containing the trade secret under seal;
and (ii) does not disclose the trade secret, except pursuant to a court order.
Unless and until a determination has been made in accordance with Section 7.4
that the Participant has violated this Section 7.1, an asserted violation of the
provisions of this Section 7.1 shall not constitute a basis for deferring or
withholding any amounts otherwise payable to the Participant under the Plan.
7.2    Non-Compete. As a condition to participation in the Plan, each
Participant agrees, that, in the event the Participant voluntarily terminates
his employment other than for Good Reason, for the period of one year from Date
of Termination he will not, without the written consent of the Company, directly
or indirectly own, manage, operate, join, control, become employed by, consult
to or participate in the ownership, management, or control of any business which
is in direct competition with the Company or its Affiliates.
7.3    Non-Solicitation. As a condition to participation in the Plan, each
Participant agrees that, in the event the Participant voluntarily terminates his
employment other than for Good Reason, for the period of one year following the
Date of Termination, he will not, directly or indirectly, solicit or hire, or
encourage the solicitation or hiring by any employer other than the Company or
its Affiliates, for any position as an employee, independent contractor,
consultant or otherwise, any person who was a managerial or higher level
employee of an Employer at any time during the term of the Participant’s
employment by the Employer; provided, however, that this provision shall not
apply with respect to the solicitation of any person after six months from the
date on which such person’s employment by an Employer has terminated.
7.4    Enforcement. In the event of a breach by the Participant of any of the
covenants set forth in this Article VII, it is agreed that the Company shall
suffer irreparable harm for which money damages are not an adequate remedy, and
that, in the event of such breach, the Company shall be entitled to obtain an
order of a court of competent jurisdiction for equitable relief from


21

--------------------------------------------------------------------------------





such breach, including, but not limited to, temporary restraining orders and
preliminary and/or permanent injunctions against the breach of such covenants by
the Participant. In the event that the Company should initiate any legal action
for the breach or enforcement of any of the provisions contained in this Article
VII and the Company does not prevail in such action, the Company shall promptly
reimburse the Participant the full amount of any court costs, filing fees,
attorney’s fees which the Participant incurs in defending such action, and any
loss of income during the period of such litigation.
Nothing in this Plan prohibits the Participant from reporting possible
violations of Federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Congress, and any agency Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation.  The Participant does not need the prior
authorization of the Law Department to make any such reports or disclosures, and
is not required to notify the Company that such reports or disclosures have been
made.
 
ARTICLE VIII
AMENDMENT AND TERMINATION
8.1    Amendment. The Company may amend this Plan at any time, and from time to
time, by action of the Committee; provided, however, that no amendment adopted
after the effective date of a Change in Control shall have the effect of either
(a) removing an individual from the list of Participants, (b) adding conditions
for participation or the entitlement to receive benefits hereunder, (c) reducing
the amount of benefits payable to a Participant or (d) otherwise restricting a
Participant’s right to receive benefits under the Plan, except as may otherwise
be required to conform such payments to the requirements of Section 409A of the
Code, as provided in Section 1.1.
8.2    Termination. The Committee may terminate the Plan at any time prior to a
Change in Control. The Plan may not be terminated after the effective date of a
Change in Control.
ARTICLE IX
ADMINISTRATION
9.1    Plan Administrator. The Plan shall be administered by the Committee,
which shall have the duties and responsibilities for administering the Plan as
are specifically set forth in this Article IX.
9.2    Responsibilities of Committee.
(a)
The Committee shall have responsibility for the day to day administration of the
Plan. In addition, the Committee shall have the specific powers, duties,
responsibilities and obligations specifically provided for herein.



22

--------------------------------------------------------------------------------





(b)
Subject to the express provisions of the Plan, the Committee shall have full and
exclusive authority to interpret the Plan and to make all other factual
determinations deemed necessary or advisable in the implementation and
administration of the Plan, including but not limited to determinations with
respect to the eligibility of Participants to receive benefits under the Plan
and the status and rights of such Participants and all other persons affected
hereunder. The Committee’s interpretation and construction of the Plan shall be
conclusive and binding on all persons.

(c)
The Committee shall have sole authority to adopt rules and regulations, which
shall be administered by the Committee. In addition, the Committee shall have
the discretionary authority to issue rulings and interpretations concerning the
Plan and all matters arising thereunder, on a uniform and nondiscriminatory
basis, provided the same shall not be contrary to or inconsistent with any
provision of the Plan.

(d)
As a condition of distributing any benefit under the Plan, the Committee may
prescribe the use of such forms and require the furnishing of such information
as the Committee may deem appropriate for administering the Plan.

9.3    Allocation or Delegation of Duties and Responsibilities. In furtherance
of its duties and responsibilities under the Plan, the Committee may:
(a)     Employ agents to carry out non-fiduciary responsibilities;
(b)     Employ agents to carry out fiduciary responsibilities;
(c)     Consult with counsel, who may be counsel to the Company; and
(d)
Delegate any of its duties and responsibilities hereunder to such officer or
officers of the Company as the Committee shall designate; except, however, that
the Committee may not delegate to any other person the designation of Eligible
Employees under Section 3.1 or the authority to consider and determine appeals
of alleged adverse benefit determinations.

9.4    Expenses. Unless otherwise agreed to by the Company, no person acting as
a fiduciary hereunder (who is an employee of an Employer) shall receive any
compensation for services as such. Expenses incurred by fiduciaries in
connection with the administration of the Plan shall be paid by the Company.
9.5    Indemnification of Plan Administrator. The Company shall indemnify, to
the fullest extent permitted by law, each person made or threatened to be made a
party to any civil or criminal action or proceeding by reason of the fact that
he, or his testator or intestate, was a member of the Committee, or a delegate
of the Committee, acting in the capacity of Plan administrator.
9.6    Reliance Upon Others. The Committee, any person to whom it may delegate
such of its duties and powers as provided herein, and the officers and directors
of the Company shall be entitled to rely conclusively upon and shall be fully
protected in any action taken by them in


23

--------------------------------------------------------------------------------





good faith in reliance upon any tables, valuations, certificates, opinions,
reports or other advice furnished to them by any duly appointed actuary,
accountant, legal counsel (who may be counsel for the Company) or other
specialist.
9.7    Notification. All notices, reports and statements in connection with the
Plan that are given, made, delivered or transmitted to a Participant shall be
deemed duly given, made, delivered, or transmitted when mailed, by such class as
the sender may deem appropriate, with postage prepaid and addressed to the
Participant at the address last appearing on the records of the Employer with
respect to this Plan. All notices, direct actions or other communications given,
made, delivered or transmitted by a Participant to an Employer or Committee
shall not be deemed to have been duly given, made, delivered, transmitted or
received unless and until actually received by the Employer or Committee.
9.8    Multiple Capacities. A person may serve in more than one fiduciary
capacity with respect to the Plan.
ARTICLE X
CLAIMS PROCEDURE
10.1    Submission of Claims. The initial claim by any Participant for benefits
under this Plan shall be submitted in writing to the Committee (or its delegate)
within 60 days after the occurrence of the termination of employment that the
Participant claims to have triggered entitlement to Plan benefits.
10.2    Computation and Review of Claims. All benefits shall be computed by the
Committee or its delegate. All claims shall be approved or denied by the
Committee (or its delegate) as soon as practicable, but in no event later than
90 days after application by the Participant. The Committee may take an
additional 90 days to review the claim, provided that the Participant is
notified in writing within the initial 90-day period.
(a)
Initial Denial of Claim - Any denial of a claim shall include:

(i)
Reason or reasons for the denial;

(ii)
Reference to pertinent Plan provisions on which the denial is based;

(iii)
Description of any additional material or information necessary for the
Participant to perfect the claim together with an explanation of why the
material or information is necessary; and

(iv)
Explanation of the Plan’s claim review procedure, described below.

(b)
Review of a Denied Claim - A Participant shall have a reasonable opportunity to
appeal a denied claim to the Committee (or its delegate) for a full and fair
review. The Participant or a duly authorized representative:

(i)
Shall have 60 days, after receipt of written notification of the denial of claim
in which to request a review.

(ii)
May request a review upon written application to the Committee.



24

--------------------------------------------------------------------------------





(iii)
Shall submit written comments, documents, records and other information relating
to the claim.

(iv)
May review, free of charge, pertinent Plan documents, records and other
information relevant to the claim.

(c)
Committee Review - The Committee’s (or its delegate’s) review shall take into
account all comments, documents, records and other information submitted by the
Participant relating to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination.

(d)
Written Decision - The Committee (or its delegate) shall issue a decision on the
reviewed claim promptly but no later than 60 days after receipt of the review.
The Committee may take an additional 60 days to review the claim, provided that
the Participant is notified in writing within the initial 60-day period. The
Committee’s decision shall be in writing and shall include:

(i)
Reasons for the decision;

(ii)
References to the Plan provisions on which the decision is based;

(iii)
Statement that the Participant is entitled to receive, upon request, reasonable
access to, and copies of, all documents, records and other information relevant
to the claim; and

(iv)
Statement that the Participant is entitled to bring a civil suit under Section
502(a) of ERISA.

(e)
Binding Effect - The Committee’s (or its delegate’s) decision shall be final and
binding on the Participant and the Employer.

ARTICLE XI
GENERAL PROVISIONS
11.1    Construction. This Plan shall be construed and enforced in accordance
with and governed by the internal substantive laws (and not the laws relating to
conflict of laws or choice of laws) of the State of New Jersey, except to the
extent that such laws are preempted by Federal law.


11.2    Unfunded Plan. The obligations of the Company under this Plan are not
required to be funded in advance. Nothing contained in this Plan shall give an
Eligible Employee or Participant any right, title or interest in any property of
the Company or any of its Affiliates.


11.3    No Right to Continued Employment. Nothing contained herein shall be
deemed to give any Eligible Employee or Participant the right to be retained in
the employment of an Employer or to limit the rights of any Employer to
discharge any Eligible Employee or Participant at any time, with or without
notice and with or without Cause.




25

--------------------------------------------------------------------------------





11.4    Partial Invalidity. The invalidity or unenforceability of any term or
provision, or any clause, or portion thereof, of this Plan shall in no way
impair or affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.


11.5    Successors and Assigns.
(a)
This Plan shall inure to the benefit of and be binding upon the Company and its
successors and assigns.

(b)
The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
the Company’s obligations under the Plan in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

(c)
In no event shall a Participant assign his interests under the Plan to any other
person without the prior written consent of the Committee.

11.6    Waivers. Failure to strictly comply with any term, condition or
requirement set forth in the Plan shall not be deemed a waiver of such term,
condition or requirement, nor shall any waiver of any such term, condition or
requirement at any one time or times be deemed to result in a waiver of such
term, condition or requirement at any other time or times.
11.7    Gender and Number. Masculine pronouns include the feminine as well as
the neuter genders, and the singular shall include the plural, unless indicated
otherwise by the context.
11.8    Headings. The headings of the Plan are for purposes of reference only
and shall not limit or otherwise affect the meaning hereof.
                    
* * *
/s/ Margaret M. Pego
 
 
 
7/21/2016
    Signature
 
 
 
Date
 
 
 
 
 







26

--------------------------------------------------------------------------------







SCHEDULE A
 
As Amended as of July 19, 2016
PARTICIPANTS


NAME
TITLE
PARTICIPATION DATE
Stuart J. Black
VP and Controller
03/01/10
Jorge L. Cardenas
VP - Asset Management and Centralized Services, PSE&G
1/23/07
Rose M. Chernick
VP - Finance Holdings & Corporate Strategy & Planning
8/09/10
John Paul Cowan
SVP - Operations, PSEG Fossil
09/15/09
Lathrop B. Craig
VP - ISO Operations (ER&T)
09/05/11
Daniel J. Cregg
EVP & CFO, PSEG
12/09/06
David M. Daly
President and COO - PSEG Long Island
1/28/08
Paul J. Davison
VP - Hope Creek, PSEG Nuclear
12/14/09
Derek DiRisio
President - PSEG Services Corporation
12/20/04
Diana L. Drysdale
VP - Renewables
02/15/10
Kathleen Fitzgerald
VP - Corporate Communications
01/03/12
Joseph A. Forline
VP - Gas Operations
12/19/06
Carl J. Fricker
VP - Trading Support & Operations (ER&T)
12/14/09
Kim C. Hanemann
SVP - Delivery Projects and Construction
12/21/10
Bradford D. Huntington
VP & Treasurer
04/16/11
Scott Jennings
VP - Finance PSE&G
10/18/05
Robert C. Krueger, Jr
VP & Assistant Controller - Tax
12/19/06
Kathleen A. Lally
VP - Investor Relations
01/16/07
John R. Latka
SVP - Electric & Gas Operations, PSE&G
10/23/06
Shawn P. Leyden
VP and Deputy General Counsel
12/20/04
Tamara L. Linde
EVP and General Counsel
12/19/06
Kristen M. Ludecke
VP - Federal Affairs
02/22/10
Shahid Malik
President - Energy Resources & Trade (ER&T)
12/5/11
Christine T. Neely
VP - Internal Auditing Services
9/30/13
Margaret M. Pego
SVP - Human Resources & CHRO
12/20/04
John F. Perry
VP - Salem, PSEG Nuclear
09/15/09
Kevin J. Quinn
VP - Finance Power
03/01/10
Sheila J. Rostiac
VP - Total Rewards & Talent Management
08/20/12
Joseph Santamaria
VP - Information Technology & CIO
10/29/12
John P. Scarlata
VP - Gas Supply, PSEG ER&T
4/20/10
Richard T. Thigpen
VP - State Governmental Affairs
3/26/07







27

--------------------------------------------------------------------------------





SCHEDULE B
 
As Amended as of July 19, 2016
PARTICIPANTS


NAME
TITLE
PARTICIPATION DATE
Ralph Izzo
Chairman of the Board, President and CEO
12/15/08
Ralph A. LaRossa
President & COO - Public Service Electric and Gas Company, and COB, PSEG Long
Island
10/17/06
William Levis
President & COO, PSEG Power LLC
01/01/07





28

--------------------------------------------------------------------------------





SCHEDULE C
 
As Amended as of July 19, 2016
PARTICIPANTS


NAME
TITLE
PARTICIPATION DATE
John A. Bridges
VP Electric Operations
12/21/15
Kevin B. Cellars
VP Construction
2/17/15
Gregory Dunlap
VP Customer Operations - PSE&G
7/14/14
Aaron Ford
VP Business Assurance and Resilience
11/18/15
M. Courtney McCormick
VP Renewables and Energy Solutions
3/31/14
Laurent Pommier
VP Risk Management and Chief Risk Officer
7/14/14
Peter P. Sena III
President & CNO, PSEG Nuclear
3/21/16



29

--------------------------------------------------------------------------------





EXHIBIT I
Form of Restrictive Covenant Agreement


AGREEMENT, by and between Public Service Enterprise Group Incorporated, a New
Jersey Corporation (the “Company”) and [_________________] (“Executive”), dated
as of [______________].
WHEREAS, the Company maintains the Key Executive Severance Plan of Public
Service Enterprise Group Incorporated (the “Plan”), effective July 19, 2016, and
as thereafter amended, modified or supplemented;
WHEREAS, Executive was designated as an Eligible Employee under the Plan by the
Organization and Compensation Committee of the Company’s Board of Directors;
WHEREAS, pursuant to Section 3.2 of the Plan, in order to be a Participant in
and be entitled to benefits and protections under the Plan, Executive must
execute and delivery to the Company within 30 days after Executive was
designated as an Eligible Employee a written agreement to be bound by the terms
and conditions of certain covenants set out in Article VII of the Plan, which is
hereby incorporated herein;
NOW THEREFORE, the parties agree as follows:
1.    Executive has received a copy of the Plan and has read and understands the
terms of conditions of Section 7.1, Confidentiality, Section 7.2, Non-Compete,
and Section 7.3, Non-Solicitation, therein, as applied to Executive (the
“Covenants”).
2.    Executive agrees to be bound by and comply with the terms of the Covenants
in consideration for becoming a Participant in the Plan.
3.    Executive acknowledges that the Covenants are reasonable in the scope of
the activities restricted, the geographic area covered by the restrictions, the
duration of the restrictions, and that such Covenants are reasonably necessary
to protect the Company’s legitimate interests in its Confidential Information
and its relationships with its employees, customers and suppliers.
4.    Executive acknowledges that the Covenants will not deprive Executive of
the ability to earn a livelihood or to support Executive’s dependents.
5.    Executive shall be a Participant in the Plan and be entitled to all of the
rights and benefits provided thereunder as of the date of this Agreement.
6.    This Agreement shall be construed and enforced in accordance with and
governed by the internal substantive laws (and not the laws relating to conflict
of laws or choice of laws) of the State of New Jersey, except to the extent that
such laws are preempted by Federal law.


30

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
[This Agreement may be executed in counterparts.]


EXECUTIVE




                                                                  


PUBLIC SERVICE ENTERPRISE
GROUP INCORPORATED




By: _______________________
Title:_______________________




31